TABLE OF CONTENTS

Exhibit 10(n)
 
BB&T CORPORATION
SUPPLEMENTAL DEFINED CONTRIBUTION
PLAN FOR HIGHLY COMPENSATED EMPLOYEES
 
AMENDED AND RESTATED
EFFECTIVE NOVEMBER 1, 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BB&T CORPORATION
SUPPLEMENTAL DEFINED CONTRIBUTION PLAN
FOR HIGHLY COMPENSATED EMPLOYEES
 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

Section 1.    
  
Establishment and Purpose
  
1
1.1  
  
Establishment of Plan
  
1
1.2  
  
Purpose of Plan
  
1
1.3  
  
Application of Plan
  
2
Section 2.    
  
Definitions and Construction
  
2
2.1  
  
Account
  
2
2.2  
  
Accrued Benefit
  
3
2.3  
  
Adjustment Date
  
3
2.4  
  
Affiliate
  
3
2.5  
  
Beneficiary
  
3
2.6  
  
Board
  
3
2.7  
  
Code
  
4
2.8  
  
Committee
  
4
2.9  
  
Company
  
4
2.10
  
Company Discretionary Credits
  
4
2.11
  
Covered Compensation
  
4
2.12
  
Crediting Rate
  
5
2.13
  
Deferral Election Form
  
5
2.14
  
Effective Date
  
5
2.15
  
Eligible Employee
  
5
2.16
  
Employee
  
6
2.17
  
Employer
  
6
2.18
  
Entry Date
  
6
2.19
  
ERISA
  
6
2.20
  
Incentive Compensation Credits
  
6
2.21
  
Incentive Compensation Plan
  
6
2.22
  
Investment Fund
  
7
2.23
  
Investment Fund Credit
  
7
2.24
  
Participant
  
7
2.25
  
Plan
  
8
2.26
  
Plan Year
  
8
2.27
  
Prior Plan
  
8
2.28
  
Salary Reduction Election Form
  
8
2.29
  
Salary Reduction Credits
  
9





--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.30
  
Savings Plan
  
9
2.31
  
Service
  
9
2.32
  
Spouse or Surviving Spouse
  
9
Section 3.    
  
Credits to Account
  
9
3.1  
  
Salary Reduction Credits
  
9
3.2  
  
Company Discretionary Credits
  
10
3.3  
  
Incentive Compensation Credits
  
10
Section 4.    
  
Vesting
  
11
Section 5.    
  
Payment of Benefits
  
11
5.1  
  
Distribution
  
11
5.2  
  
Payment of Benefits for Reasons Other Than Death
  
11
5.3  
  
Payment of Death Benefit
  
13
Section 6.    
  
Unforeseeable Emergency Payments
  
14
6.1  
  
Conditions for Request
  
14
6.2  
  
Written Request
  
14
6.3  
  
Processing of Request.
  
15
6.4  
  
Rules
  
15
Section 7.    
  
Deemed Investments and Adjustment of Accounts
  
15
7.1  
  
Deemed Investment of Accounts in Investment Funds
  
16
7.2  
  
Adjustment of Fixed Rate Account
  
17
7.3  
  
Adjustment of Investment Fund Accounts
  
21
7.4  
  
Rules
  
21
Section 8.    
  
Administration by Committee
  
21
8.1  
  
Membership of Committee
  
21
8.2  
  
Committee Officers; Subcommittee
  
21
8.3  
  
Committee Meetings
  
22
8.4  
  
Transaction of Business
  
22
8.5  
  
Committee Records
  
22
8.6  
  
Establishment of Rules
  
23
8.7  
  
Conflicts of Interest
  
23
8.8  
  
Correction of Errors
  
23
8.9  
  
Authority to Interpret Plan
  
23
8.10
  
Third Party Advisors
  
24
8.11
  
Compensation of Members
  
24
8.12
  
Committee Expenses
  
24
8.13
  
Indemnification of Committee
  
24
Section 9.    
  
Funding
  
24



ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.  
  
Allocation of Responsibilities
  
25
10.1
  
Board
  
25
10.2
  
Committee
  
25
10.3
  
Plan Administrator
  
26
Section 11.  
  
Benefits Not Assignable; Facility of Payments
  
26
11.1
  
Benefits Not Assignable
  
26
11.2
  
Payments to Minors and Others
  
27
Section 12.  
  
Beneficiary
  
27
Section 13.  
  
Amendment and Termination of Plan
  
28
Section 14.  
  
Communication to Participants
  
28
Section 15.  
  
Claims Procedure
  
29
15.1
  
Filing of a Claim for Benefits
  
29
15.2
  
Notification to Claimant of Decision
  
29
15.3
  
Procedure for Review
  
30
15.4
  
Decision on Review
  
30
15.5
  
Action by Authorized Representative of Claimant
  
30
Section 16.  
  
Parties to the Plan
  
31
16.1
  
Single Plan
  
31
16.2
  
Service; Allocation of Costs
  
31
16.3
  
Committee
  
31
16.4
  
Authority to Amend and Terminate
  
31
Section 17.  
  
Compliance with Section 16 of the Securities Exchange Act of 1934 and Rule 16b-3
Trading Restrictions
  
32
Section 18.  
  
Special Provisions Relating to Scott & Stringfellow, Inc. and Scott &
Stringfellow Financial, Inc. Deferral Plan
  
32
18.1
  
Payment of Benefits Upon Termination of Service
  
33
18.2
  
Payment of Benefits After Age 70
  
34
Section 19.  
  
Miscellaneous Provisions
  
34
19.1
  
Notices
  
34
19.2
  
Lost Distributees
  
34
19.3
  
Reliance on Data
  
34
19.4
  
Receipt and Release for Payments
  
35
19.5
  
Headings
  
35
19.6
  
Continuation of Employment
  
35
19.7
  
Construction
  
35
19.8
  
Nonliability of Employer
  
35



iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

19.9  
  
Severability.
  
36
19.10
  
Merger and Consolidation.
  
36
19.11
  
Withholding Taxes
  
36
EXHIBIT A:
  
CREDITING RATE AS OF NOVEMBER 1, 2001
  
A-1
EXHIBIT B:
  
DESIGNATED INCENTIVE COMPENSATION PLANS
  
B-1
EXHIBIT C:
  
INVESTMENT FUNDS AS OF NOVEMBER 1, 2001
  
C-1
EXHIBIT D:
  
ELIGIBLE EMPLOYEES ELIGIBLE TO PARTICIPATE IN THE PLAN AS OF NOVEMBER 1, 2001
  
D-1
EXHIBIT E:
  
DETERMINATION OF INVESTMENT FUND CREDITS AS OF NOVEMBER 1, 2001
  
E-1
EXHIBIT F:
  
EMPLOYER-PARTIES AS OF NOVEMBER 1, 2001
  
F-1



iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BB&T CORPORATION
SUPPLEMENTAL DEFINED CONTRIBUTION PLAN
FOR HIGHLY COMPENSATED EMPLOYEES
 
Section 1.     Establishment and Purpose:
 
1.1   Establishment of Plan:    Effective as of January 1, 1998, BB&T
Corporation (the “Company”) adopted the “BB&T Corporation Supplemental Defined
Contribution Plan for Highly Compensated Employees” (the “Prior Plan”) for the
benefit of certain eligible highly compensated employees of the Company and
participating Affiliates. The Prior Plan is hereby amended and restated,
effective as of November 1, 2001, and shall be known as the BB&T CORPORATION
SUPPLEMENTAL DEFINED CONTRIBUTION PLAN FOR HIGHLY COMPENSATED EMPLOYEES (the
“Plan”). All benefits from the Plan shall be payable solely from the general
assets of the Company and participating Affiliates. The Plan is comprised of
both an “excess benefit plan” within the meaning of Section 3(36) of ERISA and
an unfunded plan maintained for the purposes of providing deferred compensation
to a “select group of highly compensated employees” within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan, therefore, is
intended to be exempt from the participation, vesting, funding, and fiduciary
requirements of Title I of ERISA.
 
1.2   Purpose of Plan:    The primary purpose of the Plan is to supplement the
benefits payable to certain participants under the qualified BB&T Corporation
401(k) Savings Plan to the extent that such benefits are curtailed by the
application of certain limits imposed by the Code. The Plan is also intended to
provide certain participants in the Company’s executive incentive compensation
plans with an effective means of deferring on a pre-tax basis a portion of the
payments they are entitled to receive under such plans.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.3  Application of Plan:    The terms of this Plan are applicable only to
Participants who are in the Service of the Company or a participating Affiliate
on or after November 1, 2001.
 
Section 2.     Definitions and Construction:
 
Wherever appropriate, words used in the Plan in the singular may include the
plural, or the plural may be read as the singular. References to one gender
shall include the other. A capitalized term used, but not defined in the Plan,
shall have the same meaning given in Section 1 of the Savings Plan, depending on
the context in which the term is used. Whenever used in this Plan, including
Section 1 and this Section 2, the following capitalized terms shall have the
meaning set forth below (unless otherwise indicated by the context) rather than
any definition provided under the Savings Plan:
 
2.1   “Account” means the aggregate of the unfunded, separate bookkeeping
accounts established and maintained with respect to each Participant pursuant to
the provisions of Section 7. The separate bookkeeping accounts that may be
established and maintained with respect to the Account shall include the
following:
 
2.1.1  “Discretionary Account” means the separate bookkeeping account to be kept
for each Participant to which Company Discretionary Credits shall be credited.
 
2.1.2  “Incentive Compensation Account” means the separate bookkeeping account
to be kept for each Participant to which Incentive Compensation Credits under
any designated Incentive Compensation Plan shall be credited.
 
2.1.3  “Prior Plan Account” means the separate bookkeeping account to be kept
for each Participant to reflect that portion of the Account (if any)
attributable to an account maintained by an Employer on behalf of a Participant
pursuant to any other unfunded nonqualified plan or contract of deferred
compensation which was transferred to this Plan at the direction of the
Committee.
 
2.1.4  “Profit Sharing Account” means the separate bookkeeping account to be
kept for each Former S&S Participant (as defined in Section 18) which is



2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

attributable to the profit sharing credits made on behalf of the Former S&S
Participant pursuant to the S&S Plan (as defined in Section 18).
 
2.1.5  “Salary Reduction Account” means the separate bookkeeping account to be
kept for each Participant to which Salary Reduction Credits shall be credited.
 
Separate sub-accounts shall be established and maintained with respect to each
separate bookkeeping account, which sub-accounts shall include a “Fixed Rate
Account” and one or more “Investment Fund Accounts.” The Fixed Rate Account and
the Investment Fund Accounts shall be adjusted in the manner provided in Section
7.
 
2.2   “Accrued Benefit” means with respect to each Participant the balance
credited to his Account as of the applicable Adjustment Date following
adjustment thereof as provided in Section 7.
 
2.3   “Adjustment Date” means each day securities are traded on the New York
Stock Exchange, except regularly scheduled holidays of Branch Banking and Trust
Company, a North Carolina corporation with its principal office at
Winston-Salem, North Carolina.
 
2.4   “Affiliate” means any corporation which, with the Company, is a member of
a controlled group of employers as defined in Section 414(b) of the Code.
 
2.5   “Beneficiary” means the person, persons or entity designated or determined
pursuant to the provisions of Section 12 of the Plan to receive the balance of
the Participant’s Account under this Plan, if any, after his death.
 
2.6   “Board” means the Board of Directors of the Company.
 
2.7   “Code” means the Internal Revenue Code of 1986, as amended, and rules and
regulations issued thereunder.
 
2.8   “Committee ” means the Administrative Committee provided for in Section 8.



3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.9   “Company” means BB&T Corporation, a North Carolina corporation with its
principal office at Winston-Salem, North Carolina, or any successor thereto by
merger, consolidation or otherwise.
 
2.10   “Company Discretionary Credits” means the amounts credited to the
Participant’s Discretionary Account by the Committee pursuant to the provisions
of Section 3.2.
 
2.11   “Covered Compensation” means the wages within the meaning of Section 3401
(a) of the Code and all other payments of compensation to the Participant by the
Employer (in the course of the Employer’s trade or business) for which the
Employer is required to furnish the Participant a written statement (as
currently reportable on Form W-2) under Sections 6041(d); 6051(a)(3) and 6052 of
the Code, but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed, subject to the following adjustments:
 
(a)  There shall be excluded amounts paid or reimbursed by the Employer for
moving expenses incurred by the Participant to the extent that at the time of
payment it is reasonable to believe that these amounts are deductible by the
Participant under Section 217 of the Code;
 
(b)  There shall be excluded any fringe benefits or welfare benefits;
 
(c)  There shall be included any amounts contributed by the Participant to an
employee benefit plan maintained by the Employer pursuant to a salary reduction
agreement which are not includible in the gross income of the Participant under
Sections 125, 132(f)(4), 402(e)(3), 402(h) or 403 (b) of the Code;
 
(d)  There shall be included any compensation deferred pursuant to Sections 3.1
and 3.3 of this Plan; and
 
(e)  There shall be included amounts in excess of the limitation described in
Section 401(a)(17) of the Code.



4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.12   “Crediting Rate” means the rate in effect as of the first day of each
Plan Year and utilized throughout the entire Plan Year in crediting interest to
the balance in the Fixed Rate Accounts of each Participant. The Crediting Rate
shall be determined in the manner described in Exhibit A attached hereto, as the
same may be amended from time to time by the Committee. Prior to the beginning
of each Plan Year, the Committee shall notify the Participants in writing of the
Crediting Rate for such Plan Year.
 
2.13   “Deferral Election Form” means the election form executed by the
Participant pursuant to the provisions of Section 3.3 of the Plan.
 
2.14   “Effective Date” means November 1, 2001.
 
2.15   “Eligible Employee” means each Employee who is determined by the
Committee to be a highly compensated employee and who is selected by the
Committee to participate in the Plan. In no event may an Employee whose annual
compensation is less than the dollar amount specified in Code (§)
414(q)(1)(B)(i) be considered highly compensated for purposes of the Plan. An
Employee shall cease to be an Eligible Employee immediately upon the first to
occur of the following: (i) the Employee’s termination of Service; (ii)
determination by the Committee that the Employee is no longer a highly
compensated employee; or (iii) determination by the Committee in its sole
discretion that the Employee shall no longer be eligible to participate in the
Plan. See Section 2.24 with respect to provisions governing participation in the
Plan by an Eligible Employee.
 
2.16   “Employee” means an individual in the Service of the Employer if the
relationship between him and the Employer is the legal relationship of employer
and employee.
 
2.17   “Employer” means the Company and participating Affiliates. See Section 16
for special provisions concerning participating Affiliates.



5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.18   “Entry Date” means the Effective Date and thereafter January 1 of each
Plan Year. Under special circumstances, such as the acquisition of an Affiliate,
the Committee may designate a date other than January 1 of a Plan Year as an
Entry Date.
 
2.19   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended (including amendments of the Code affected thereby) and rules and
regulations issued thereunder.
 
2.20   “Incentive Compensation Credits” means the amounts credited to the
Participant’s Incentive Compensation Account by the Committee pursuant to the
provisions of Section 3.3.
 
2.21   “Incentive Compensation Plan” means any executive incentive compensation
plan maintained by the Company, as designated by the Committee on Exhibit B
attached hereto as the same may be amended from time to time, under which a
Participant is entitled to receive an annual or long-term cash award based on
the satisfaction of pre-established, objective performance goals.
 
2.22   “Investment Funds” means the mutual funds described in Exhibit C attached
hereto, as the same may be amended from time to time by the Committee. Prior to
the beginning of each Plan Year, the Committee shall notify the Participants in
writing of the Investment Funds for such Plan Year. Each mutual fund described
in Exhibit C is sometimes referred to herein as “Investment Fund.”
 
2.23   “Investment Fund Credit” means, with respect to each Investment Fund, a
bookkeeping unit used for the purpose of crediting deemed shares of the
Investment Fund to the corresponding Investment Fund Account of each
Participant. Each Investment Fund Credit shall be



6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

equal to one share of the Investment Fund. The value of each Investment Fund
Credit shall be equivalent to the net value of a share of the Investment Fund as
of the applicable Adjustment Date.
 
2.24   “Participant” means with respect to any Plan Year an Eligible Employee
who has entered the Plan and any former Employee who has an Accrued Benefit
remaining under the Plan. An Eligible Employee or former Employee on the
Effective Date who was a participant in the Prior Plan immediately preceding the
Effective Date shall be a Participant in this Plan on the Effective Date. An
Eligible Employee who has not otherwise entered the Plan shall enter the Plan
and become a Participant as of the Entry Date determined by the Committee;
provided, that an Eligible Employee shall not become a Participant in this Plan
unless (i) the contributions to his Salary Reduction Contribution (Before-Tax)
Account, his Employer Basic Matching Contribution Account and his Employer
Supplemental Matching Contribution Account under the Savings Plan are less than
such contributions would otherwise be under the Savings Plan if such plan did
not observe the limitations described in Sections 401(a)(17), 401(k), 402(g) and
415 of the Code, or if such Plan included deferrals under Sections 3.1 and 3.3
of this Plan in its definition of Compensation; or (ii) he is eligible to
participate in any Incentive Compensation Plan. A Participant shall cease to be
a Participant as of the date he ceases to be an Eligible Employee or ceases to
be a participant in the Savings Plan and any Incentive Compensation Plan. A
Participant who separates from Service with the Employer and who later returns
to Service will not be eligible to reenter this Plan and become a Participant
except upon satisfaction of such terms and conditions as the Committee shall
establish following the Participant’s return to Service, whether or not the
Participant shall have an Accrued Benefit remaining under the Plan on the date
of his return to Service. The Eligible Employees eligible to participate in the
Plan are designated on Exhibit D attached hereto, as it may be amended from time
to time by the Committee.



7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.25   “Plan” means the unfunded, non-qualified deferred compensation plan as
herein set out or as duly amended.
 
2.26   “Plan Year” means the 12-calendar-month period ending on December 31 of
each year.
 
2.27   “Prior Plan” means the BB&T Corporation Supplemental Defined Contribution
Plan for Highly Compensated Employees as in effect prior to November 1, 2001.
 
2.28   “Salary Reduction Election Form” means the election form executed by the
Participant pursuant to the provisions of Section 3.1 of the Plan.
 
2.29   “Salary Reduction Credits” means the amounts credited to the
Participant’s Salary Reduction Account by the Committee pursuant to the
provisions of Section 3.1 of the Plan.
 
2.30   “Savings Plan” means the BB&T Corporation 401(k) Savings Plan (as amended
and restated as of January 1, 2000), as it may be amended from time to time.
 
2.31   “Service” means employment by the Employer as an Employee.
 
2.32   “Spouse” or “Surviving Spouse” means, except as otherwise provided in the
Plan, the legally married or surviving spouse of a Participant.
 
Section 3.     Credits to Account:
 
3.1   Salary Reduction Credits:
 
3.1.1  Amount of Salary Reduction Credits:
 
(a)  Each Participant who is a participant in the Savings Plan may elect, by
executing a Salary Reduction Election Form, to reduce on a pre-tax basis his
Covered Compensation from the Employer for any Plan Year by an amount equal to
the difference between (1) and (2), where:
 
(1)  is a whole percentage of Covered Compensation equal to the same
contribution percentage elected by the Participant under



8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.1 of the Savings Plan (as such Section may be hereafter amended); and
 
(2)  is an amount equal to the maximum Salary Reduction Contributions that has
been, or will be, made to the Participant’s Salary Reduction Contribution
(Before-Tax) Account under the Savings Plan (determined with respect to all
Savings Plan provisions, and the limitations described in Sections 401(a)(17),
401(k), 401(m), 402(g) and 415 of the Code) for such Plan Year.
 
(b)  An amount equal to the Participant’s Salary Reduction Credits shall be
credited by the Committee to the Salary Reduction Account maintained for the
Participant pursuant to Section 7.
 
3.1.2  Time for Crediting Salary Reduction Credits:    The amount of Salary
Reduction Credits to be credited to the Salary Reduction Account of a
Participant shall be credited to the Participant’s Salary Reduction Account at
the same time and in the same manner as Salary Reduction Contributions are
credited to the Participant’s Salary Reduction Contribution (Before-Tax) Account
under the Savings Plan.
 
3.1.3  Administrative Rules Governing Salary Reduction Elections:    A salary
reduction election pursuant to Section 3.1.1 shall be made by the Participant by
executing and delivering to the Committee a Salary Reduction Election Form in
accordance with such rules and procedures as are adopted by the Committee from
time to time. The Salary Reduction Election Form must be received by the
Committee prior to the beginning of each Plan Year (or the date the Participant
is first eligible to participate in the Savings Plan, if he becomes so eligible
during the Plan Year) and shall be irrevocable for the Plan Year (or remainder
of the Plan Year), if applicable.
 
3.2   Company Discretionary Credits:
 
3.2.1  Amount of Company Discretionary Credits:    At the discretion of the
Company and pursuant to the directions of the Company, the Committee shall
credit to the Discretionary Account of a Participant a Company Discretionary
Credit, which shall be an amount determined by the Company. The determination of
which Participant or Participants shall be credited with a Company Discretionary
Credit and the amount of such credit shall be determined solely by the Company.
 
3.2.2  Time for Crediting Company Discretionary Credits:    The amount of
Company Discretionary Credits to be credited to the Discretionary Account of the
Participant shall be credited by the Committee to the Participant’s
Discretionary Account at such time or times as the Committee so designates.
 
3.3  Incentive Compensation Credits:



9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.3.1  Amount of Incentive Compensation Credits:    Each Participant who is a
participant in any Incentive Compensation Plan may elect, by executing a
Deferral Election Form, to defer, on a pretax basis, an amount equal to either
10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 100% of the benefit otherwise
payable to him under such Incentive Compensation Plan. An amount equal to the
amount deferred shall be credited by the Committee as an Incentive Compensation
Credit to the Incentive Compensation Account of the Participant.
 
3.3.2  Time for Crediting Incentive Compensation Credits:    The amount of
Incentive Compensation Credits to be credited to the Incentive Compensation
Account of the Participant shall be credited by the Committee to the
Participant’s Incentive Compensation Account as of that date certain which the
benefits payable under the Incentive Compensation Plan would have otherwise been
paid to the Participant.
 
3.3.3  Administrative Rules Governing Incentive Compensation Credits:    An
election by the Participant to defer benefits earned under an Incentive
Compensation Plan pursuant to Section 3.3.1 shall be made on a Deferral Election
Form at a time determined by the Committee and shall be irrevocable when made.
In establishing the time of election, the Committee shall select a date that
will not result in the constructive receipt of income to a Participant who
elects to defer benefits earned under the Incentive Compensation Plan.
 
Section 4.     Vesting:
 
The interest of a Participant in his Salary Reduction Account, Discretionary
Account, Incentive Compensation Account and Prior Plan Account shall be fully
vested (i.e., nonforfeitable) at all times.
 
Section 5.     Payment of Benefits:
 
5.1   Distribution: Except as otherwise provided in Section 6, the vested
Accrued Benefit of a Participant shall be distributed to or with respect to a
Participant only upon termination of the Participant’s Service with the Employer
(including all Affiliates thereof). Payment of benefits on account of a
non-death termination of Service shall be made in accordance with Section 5.2.
Payment of benefits on account of the death of the Participant shall be made in
accordance with Section 5.3.
 
5.2   Payment of Benefits for Reasons Other Than Death:



10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.2.1  Form of Distribution:    Subject to the provisions of Section 17, the
vested Accrued Benefit of a Participant who has terminated Service for any
reason other than death shall be paid to the Participant or applied for his
benefit under one of the following options, as elected by the Participant:
 
(1)  Term Certain Option:    Payment of his vested Accrued Benefit to him in
monthly installments over a term certain not to exceed 180 months. If the term
certain selected by the Participant pursuant to this Section 5.2.1 would result
in payments of less than $100.00 per month, payments shall be made at the rate
of $100.00 per month until the Participant’s vested Accrued Benefit is paid in
full.
 
(2)  Lump Sum Option:    Payment of his vested Accrued Benefit to him in a lump
sum.
 
The election of the form of distribution (the “Form Election”) shall be made by
the Participant on a form approved by the Committee and filed with the Committee
as provided in Section 5.2.3. If the Participant fails to elect a distribution
option, his vested Accrued Benefit shall be paid to him under the Lump Sum
Option. The amount of a Participant’s vested Accrued Benefit for purposes of any
distribution made pursuant to this Section 5 shall be determined as of the
Adjustment Date such distribution is actually processed by the Committee or its
designee.
 
5.2.2 Commencement and Timing of Distribution:    Except as otherwise provided
in Section 6 and subject to the provisions of Section 17, no benefit payments
will be made to the Participant from the Plan under this Section 5.2 until the
Service of the Participant is terminated. Payment of his vested Accrued Benefit
shall commence within one of the following periods, as elected by the
Participant:
 

 
Option (1)
 
Distribution shall commence within the 60-day period next following the date the
Service of the Participant terminates.

 

 
Option (2)
 
Distribution shall commence within the period beginning on the first day of
January of the Plan Year which next follows the Plan Year in which the Service
of the Participant terminated and ending on the last day of February of such
Plan Year.

 

 
Option (3)
 
Distribution shall commence within the 60-day period next following the date the
Participant attains age 65.

 

 
Option (4)
 
Distribution shall commence within the period beginning on the first day of
January of the Plan Year which next follows the Plan Year in which the
Participant attains age 65 and ending on the last day of February of such Plan
Year.



11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The election of the date as of which distribution shall commence (the “Timing
Election”) shall be made on a form approved by the Committee and filed with the
Committee as provided in Section 5.2.3. If the Participant fails to elect one of
these options, Option (1) will be deemed to have been elected by the
Participant.
 
5.2.3  Timing of Election:    The Form Election and Timing Election shall be
made by the Participant on or before the Entry Date the Participant enters the
Plan. The Participant’s election may be revoked at any time by the Participant
during the “Election Period.” The Election Period begins as of the Entry Date
the Participant enters the Plan and ends on the earlier to occur of (i) the date
the Participant terminates Service; or (ii) the date which precedes the date
payment of his benefit is to commence by twelve (12) calendar months. The Form
Election and Timing Election in effect as of the close of the Election Period
shall be irrevocable.
 
5.2.4  Medium of Distribution:    Distributions from the Plan shall be made in
cash.
 
5.2.5  Installment Payments:    If the Participant’s vested Accrued Benefit is
to be distributed in installments pursuant to the Term Certain Option, the
amount of each monthly installment shall initially be equal to the value of the
Account as of the date benefit payments are to commence multiplied by a
fraction, the numerator of which shall be one and the denominator of which shall
be the total number of installments to be paid. As of each February 1 (the
“Annual Valuation Date”), the amount of the monthly installment payment shall be
adjusted so that for the twelve consecutive month period beginning on such
Annual Valuation Date the amount of each monthly installment payment shall be
equal to the value of the Account on such Annual Valuation Date multiplied by a
fraction, the numerator of which shall be one and the denominator of which shall
be the number of installments remaining to be paid. The Account shall continue
to be adjusted as provided in Section 7 until the entire balance credited to the
Account has been paid.
 
5.3   Payment of Death Benefit:    On the death of a Participant, his vested
Accrued Benefit shall be paid to his Beneficiary in accordance with the
following special provisions:
 
5.3.1  Death Before Payments Begin:    If the Participant dies before payment of
his vested Accrued Benefit begins under Section 5.2, payment of his vested
Accrued Benefit to his Beneficiary shall commence as soon as practicable
following the date of the Participant’s death but in no event earlier than the
sixtieth day next following the date of the Participant’s death. The amount of
the Participant’s vested Accrued Benefit for purposes of any distribution made
pursuant to this Section 5.3.1 shall be determined as of the Adjustment Date
such distribution is actually processed by the Committee or its designee. The
vested Accrued Benefit of the Participant shall be paid to the Beneficiary in
cash under the Lump Sum Option described in Section 5.2.1(2).



12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.3.2  Death After Payments Begin:    If the Participant dies on or after
payment of his vested Accrued Benefit commences under Section 5.2, the remaining
payments (if any) that would have been made to the Participant had he not died
shall be made to the Participant’s Beneficiary in the same manner as they would
have been paid to the Participant had he lived.
 
5.3.3  Rules:    Subject to the provisions of Section 17, the Committee may from
time to time adopt additional policies or rules governing the manner in which
distributions will be made from the Plan so that the Plan may be conveniently
administered.



13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.     Unforeseeable Emergency Payments:
 
6.1   Conditions for Request:    Subject to the provisions of Section 17, a
Participant may, at any time prior to his termination of Service, make
application to the Committee to receive a cash payment in a lump sum of all or a
portion of the total amount credited to his Account (excluding for this purpose
his Profit Sharing Account, if any) by reason of an unforeseeable emergency. The
amount of a payment on account of an unforeseeable emergency shall not exceed
the amount required to meet the financial hardship created by the unforeseeable
emergency and not otherwise reasonably available from other resources of the
Participant (including all amounts that may be withdrawn from the Savings Plan).
An unforeseeable emergency is a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent of the Participant, loss of a Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The determination
of whether an unforeseeable emergency exists within the scope of this Section
6.1 shall be made by the Committee in its sole and absolute discretion, and its
decision to grant or deny a payment on account of an unforeseeable emergency
shall be final. The Committee shall apply uniform and nondiscriminatory
standards in making its decision.
 
6.2   Written Request:    The Participant’s request for a payment on account of
an unforeseeable emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount to be paid
from his Account, and the total amount of the actual expense incurred or to be
incurred on account of hardship.
 
6.3   Processing of Request:    If a payment under this Section 6 is approved,
such payment shall be made as soon thereafter as practicable. The processing of
the request shall be



14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

completed as soon as practicable from the date on which the Committee receives
the properly completed written request for a payment on account of an
unforeseeable emergency. If a Participant terminates Service after a request is
approved in accordance with this Section 6 but prior to payment of the full
amount approved, the approval of his request shall be automatically void and the
benefits he is entitled to receive under the Plan shall be paid in accordance
with the applicable payment provisions of the Plan. Only one payment because of
an unforeseeable emergency shall be made within any Plan Year. A hardship
withdrawal made under this Section 6 shall be charged to the separate
bookkeeping accounts which are available for a hardship withdrawal in the
following order: (i) Incentive Compensation Account; (ii) Salary Reduction
Account; (iii) Prior Plan Account; and (iv) Discretionary Account. Subject to
the provisions of Section 17, with respect to each such separate bookkeeping
account, such hardship withdrawal shall be charged to the Fixed Rate Account and
the Investment Fund Accounts with respect to such separate bookkeeping account
on a pro rata basis.
 
6.4   Rules:    Subject to the provisions of Section 17, the Committee may from
time to time adopt additional policies or rules governing the manner in which
such payments because of an unforeseeable emergency may be made so that the Plan
may be conveniently administered.
 
Section 7.     Deemed Investments and Adjustment of Accounts:
 
The Committee shall establish and maintain in behalf of each Participant the
following four separate bookkeeping accounts with respect to his Account: (1)
Salary Reduction Account; (2) Discretionary Account; (3) Incentive Compensation
Account; (4) Prior Plan Account; and (5) Profit Sharing Account. The Committee
shall also establish and maintain with respect to each separate bookkeeping
account a sub-account entitled the “Fixed Rate Account.” If the Participant
elects to have all or a portion of the amount credited to each separate
bookkeeping account deemed invested in one



15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or more of the Investment Funds as provided in Section 7.1, the Committee shall
establish a sub-account entitled “Investment Fund Account” with respect to the
amount deemed invested in each Investment Fund.
 
7.1   Deemed Investment of Accounts in Investment Funds:    In accordance with
procedures adopted by the Committee, a Participant may elect to have all or a
portion (in whole percentages of 1%) of the amount credited to each separate
bookkeeping account deemed invested in one or more of the Investment Funds. An
election to invest in the Investment Funds shall be made by the Participant in
accordance with such rules and procedures as are adopted by the Committee from
time to time. Subject to the provisions of Section 7.2, any amounts credited to
each separate bookkeeping account of the Participant which are not deemed to be
invested in the Investment Funds shall be credited to the Fixed Rate Account
(which functions as a sub-account of the applicable separate bookkeeping
account) and shall be credited with earnings as described in Section 7.3. Unless
modified or revoked by the Participant, an election to invest in the Investment
Funds shall continue in effect until such time as the distribution of the
Participant’s vested Accrued Benefit is processed by the Committee or its
designee in accordance with the provisions of Section 5. A Participant
unilaterally may modify or revoke his election as of any Adjustment Date by
providing advance notice to the Committee in accordance with such rules and
procedures as are adopted by the Committee from time to time. Any amount the
Participant has elected to be deemed invested in an Investment Fund shall be
converted into Investment Fund Credits with respect to that Investment Fund in
the manner and as of the Adjustment Date described in Exhibit E attached hereto,
as the same may be amended from time to time by the Committee. The value of any
Investment Fund Credits the Participant has elected to be deemed sold from an
Investment Fund Account and credited to another Investment Fund Account or his
Fixed Rate



16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Account shall be determined in the manner and as of the Adjustment Date
described in Exhibit E attached hereto, as the same may be amended from time to
time by the Committee. All deemed dividends, capital gains or other income
distributions payable with respect to the Investment Fund Credits allocated to
an Investment Fund Account shall be converted into Investment Fund Credits with
respect to that Investment Fund in the manner and as of the Adjustment Date
described in Exhibit E attached hereto, as the same may be amended from time to
time by the Committee. In the event the Committee shall change the manner in
which amounts are to be converted to Investment Fund Credits or the manner in
which Investment Fund Credits are to be deemed sold, it shall communicate such
change to Participants in writing in advance of the date such change is to be
effective. Fractional shares shall be accounted for as such. The Investment Fund
Accounts shall be adjusted as provided in Section 7.4.
 
7.2   Adjustment of Fixed Rate Account:    Except as provided in Section 7.3
with respect to the adjustment of the Investment Fund Accounts, as of the close
of business of the Company on each Adjustment Date, each Fixed Rate Account with
respect to each separate bookkeeping account shall be adjusted as follows:
 
7.2.1  Salary Reduction Fixed Rate Account:    The Fixed Rate Account (which
account functions as a sub-account of the Salary Reduction Account) of each
Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date, and (ii) the total
amount deemed applied since the next preceding Adjustment Date to the deemed
purchase of Investment Fund Credits for the Investment Fund Accounts of the
Participant (which accounts function as sub-accounts of the Salary Reduction
Account).



17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2)  There shall be credited the total amount of any Salary Reduction Credits
made to such account with respect to the Participant since the last preceding
Adjustment Date.
 
(3)  There shall be credited cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Salary Reduction Account) as of such
Adjustment Date (after adjustment for any distributions as of such Adjustment
Date but prior to adjustment for credits as of such date), and (B) is the
Crediting Rate.
 
7.2.2  Discretionary Fixed Rate Account:    The Fixed Rate Account (which
account functions as a sub-account of the Discretionary Account) of each
Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date, and (ii) the total
amount applied since the next preceding Adjustment Date to the deemed purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Discretionary Account).
 
(2)  There shall be credited the total amount of any Company Discretionary
Credits made to such account with respect to the Participant since the last
preceding Adjustment Date.
 
(3)  There shall be credited cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Discretionary Account) as of such Adjustment
Date (after adjustment for any distributions as of such adjustment date but
prior to adjustment for credits as of such date), and (B) is the Crediting Rate.



18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.2.3  Incentive Compensation Fixed Rate Account:    The Fixed Rate Account
(which account functions as a sub-account of the Incentive Compensation Account)
of each Participant shall be adjusted in this order:
 
(1)  There, shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date and (ii) the total
amount deemed applied since the next preceding Adjustment Date to the purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Incentive Compensation Account).
 
(2)  There shall be credited the total amount of any Incentive Compensation
Credits made to such account with respect to the Participant since the last
preceding Adjustment Date.
 
(3)  There shall be credited cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Incentive Compensation Account) as of such
Adjustment Date (after adjustment for any distributions as of such adjustment
date but prior to adjustment for credits as of such date), and (B) is the
Crediting Rate.
 
7.2.4  Prior Plan Fixed Rate Account:    The Fixed Rate Account (which account
functions as a sub-account of the Prior Plan Account) of each Participant shall
be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date and (ii) the total
amount deemed applied since the next preceding Adjustment Date to the purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Prior Plan Account).
 
(2)  There shall be credited the total amount of any Prior Plan Account Credits
made to such account with respect to the Participant since the last preceding
Adjustment Date.
 
(3)  There shall be credited cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of



19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Participant which the Participant has elected to be credited to his Fixed
Rate Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Prior Plan Account) as of such Adjustment Date
(after adjustment for any distributions as of such adjustment date but prior to
adjustment for credits as of such date), and (B) is the Crediting Rate.
 
7.2.5  Profit Sharing Fixed Rate Account:    The Fixed Rate Account (which
account functions as a sub-account of the Profit Sharing Account) of each
Participant shall be adjusted in this order:
 
(1)  There shall be debited (i) the total amount of any payments deemed made
from such account since the next preceding Adjustment Date and (ii) the total
amount deemed applied since the next preceding Adjustment Date to the purchase
of Investment Fund Credits for the Investment Fund Accounts of the Participant
(which accounts function as sub-accounts of the Profit Sharing Account).
 
(2)  There shall be credited the total amount of any Profit Sharing Account
Credits made to such account with respect to the Participant since the last
preceding Adjustment Date.
 
(3)  There shall be credited cash proceeds from the deemed sale of any
Investment Fund Credits then allocated to the Investment Fund Accounts of the
Participant which the Participant has elected to be credited to his Fixed Rate
Account.
 
(4)  There shall be credited an amount equal to the product of (A) and (B),
where (A) is the balance credited to the Fixed Rate Account (which account
functions as a sub-account of the Profit Sharing Account) as of such Adjustment
Date (after adjustment for any distributions as of such adjustment date but
prior to adjustment for credits as of such date), and (B) is the Crediting Rate.
 
7.3   Adjustment of Investment Fund Accounts:    The provisions of this Section
7.3 shall apply separately to each Investment Fund Account of the Participant.
As of the close of business of the Company on each Adjustment Date, the number
of Investment Fund Credits allocated



20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the Investment Fund Account of each Participant with respect to each separate
bookkeeping account shall be adjusted in the following order:
 
7.3.1  There shall be debited any Investment Fund Credits deemed sold from the
Investment Fund Account since the next preceding Adjustment Date.
 
7.3.2  There shall be credited (i) any shares of the Investment Fund deemed
purchased with amounts converted into Investment Fund Credits, and (ii) any
additional shares of Investment Fund Credits deemed purchased as a result of any
deemed dividends, capital gains or other income distributions payable since the
next preceding Adjustment Date with respect to Investment Fund Credits allocated
to the Participant’s Investment Fund Account.
 
7.4   Rules:    Subject to the provisions of Section 17, the Committee may
establish any rules or regulations necessary to implement the provisions of this
Section 7.
 
Section 8.     Administration by Committee:
 
8.1   Membership of Committee:    The Committee shall consist of not less than
three nor more than seven individuals who shall be appointed by the Board to
serve at the pleasure of the Board. Any member of the Committee may resign, and
his successor, if any, shall be appointed by the Board. The Committee shall be
responsible for the general administration and interpretation of the Plan and
for carrying out its provisions, except to the extent all or any of such
obligations are specifically imposed on the Board.
 
8.2   Committee Officers; Subcommittee:    The members of the Committee shall
elect a Chairman and may elect an acting Chairman. They shall also elect a
Secretary and may elect an acting Secretary, either of whom may be but need not
be a member of the Committee. The Committee may appoint from its membership such
subcommittees with such powers as the Committee shall determine, and may
authorize one or more of its members or any agent to execute or deliver any
instruments or to make any payment in behalf of the Committee. The Chairman of
the Committee shall



21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

constitute the Plan Administrator and shall be agent for service of legal
process on the Plan. In addition, notwithstanding any provision herein, any
subcommittee established by the Committee or any Board committee or subcommittee
may be granted such authority, and be comprised of such members, as is necessary
to comply with the conditions imposed by Rule 16b-3, promulgated under Section
16 of the Securities Exchange Act of 1934, as amended (the “1934 Act”).
 
8.3   Committee Meetings:    The Committee shall hold such meetings upon such
notice, at such places and at such intervals as it may from time to time
determine. Notice of meetings shall not be required if notice is waived in
writing by all the members of the Committee at the time in office, or if all
such members are present at the meeting.
 
8.4   Transaction of Business:    A majority of the members of the Committee at
the time in office shall constitute a quorum for the transaction of business.
All resolutions or other actions taken by the Committee at any meeting shall be
by vote of a majority of those present at any such meeting and entitled to vote.
Resolutions may be adopted or other action taken without a meeting upon written
consent thereto signed by all of the members of the Committee.
 
8.5   Committee Records:    The Committee shall maintain full and complete
records of its deliberations and decisions. The minutes of its proceedings shall
be conclusive proof of the facts of the operation of the Plan. The records of
the Committee shall contain all relevant data pertaining to individual
Participants and their rights under the Plan.
 
8.6   Establishment of Rules:    Subject to the limitations of the Plan, the
Committee may from time to time establish rules or by-laws for the
administration of the Plan and the transaction of its business.



22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.7   Conflicts of Interest:    No individual member of the Committee shall have
any right to vote or decide upon any matter relating solely to himself or to any
of his rights or benefits under the Plan (except that such member may sign
unanimous written consent to resolutions adopted or other action taken without a
meeting).
 
8.8   Correction of Errors:    The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case. With respect to any power or
authority which the Committee has discretion to exercise under the Plan, such
discretion shall be exercised in a nondiscriminatory manner.
 
8.9   Authority to Interpret Plan:    Subject to the claims procedure set forth
in Section 15, the Committee and the Plan Administrator shall have the duty and
discretionary authority to interpret and construe the provisions of the Plan and
decide any dispute which may arise regarding the rights of Participants
hereunder, including the discretionary authority to interpret the Plan and to
make determinations as to eligibility for participation and benefits under the
Plan. Interpretations and determinations by the Committee and the Plan
Administrator shall apply uniformly to all persons similarly situated and shall
be binding and conclusive on all interested persons. Such interpretations and
determinations shall only be set aside if the Committee and the Plan
Administrator are found to have acted arbitrarily and capriciously in
interpreting and construing the provisions of the Plan.
 
8.10   Third Party Advisors:    The Committee may engage an attorney, accountant
or any other technical advisor on matters regarding the operation of the Plan
and to perform such other



23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

duties as shall be required in connection therewith, and may employ such
clerical and related personnel as the Committee shall deem requisite or
desirable in carrying out the provisions of the Plan.
 
8.11 Compensation of Members:    No fee or compensation shall be paid to any
member of the Committee for his service as such.
 
8.12   Committee Expenses:    The Committee shall be entitled to reimbursement
by the- Company for its reasonable expenses properly and actually incurred in
the performance of its duties in the administration of the Plan.
 
8.13   Indemnification of Committee:    No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf as a member of the Committee nor for any mistake of judgment
made in good faith, and the Company shall indemnify and hold harmless, directly
from its own assets (including the proceeds of any insurance policy the premiums
for which are paid from the Company’s own assets), each member of the Committee
and each other officer, Employee, or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
delegated or allocated, against any unreimbursed or uninsured cost or expense
(including any sum paid in settlement of a claim with the prior written approval
of the Board) arising out of any act or omission to act in connection with the
Plan unless arising out of such person’s own fraud, bad faith, willful
misconduct or gross negligence.
 
Section 9.     Funding:
 
The Plan is intended to be both an excess benefit plan and an unfunded plan of
deferred compensation maintained for a select group of highly compensated
employees. The obligation of the Employer to make payments hereunder shall
constitute a general unsecured obligation of the Employer to the Participant.
Notwithstanding the foregoing, the Company shall establish and maintain a
special



24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

separate fund as provided for in the document entitled “BB&T Corporation
Non-Qualified Deferred Compensation Trust” The Employer shall make contributions
to the trust from time to time in accordance with Section 5 thereof.
Notwithstanding the foregoing, no Participant or his Beneficiary shall have any
legal or equitable rights, interest or claims in any particular asset of the
trust or the Employer by reason of the Employer’s obligation hereunder, and
nothing contained herein shall create or be construed as creating any other
fiduciary relationship between the Employer and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the trust or the Employer hereunder, such right shall be no greater than the
right of an unsecured creditor of the Employer.
 
Section 10.     Allocation of Responsibilities:
 
The persons responsible for the Plan and the duties and responsibilities
allocated to each, which shall be carried out in accordance with the other
applicable terms and provisions of the Plan, shall be as follows:
 
10.1   Board:
 
(i)  To amend the Plan (other than the Exhibits);
 
(ii)  To appoint and remove members of the Committee;
 
(iii)  To terminate the Plan; and
 
(iv)  To take any actions required to comply with federal and state securities
laws (except to the extent that the Committee or a committee or subcommittee
established pursuant to Section 8.2 is authorized to do so).
 
10.2   Committee:
 
(i)  To determine the Employees eligible to participate in the Plan;



25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii)  To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
15 relating to claims procedure;
 
(iii)  To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;
 
(iv)  To account for the Accrued Benefits of Participants;
 
(v)  To direct the Employer in the payment of benefits, and
 
(vi)  To the extent necessary or advisable, to amend the Exhibits attached
hereto.
 
10.3   Plan Administrator:
 
(i)  To file such reports as may be required with the United States Department
of Labor, the Internal Revenue Service and any other government agencies to
which reports may be required to be submitted from time to time;
 
(ii)  To provide for disclosure of Plan provisions and other information
relating to the Plan to Participants and other interested parties; and
 
(iii)  To administer the claims procedure to the extent provided in Section 15.
 
Section 11.     Benefits Not Assignable; Facility of Payments:
 
11.1   Benefits Not Assignable:    No portion of any benefit held or paid under
the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts, or be
subject to any legal process to levy upon or attach.
 
11.2   Payments to Minors and Others:    If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging



26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

receipt of such payment, the Committee, upon the receipt of satisfactory
evidence of his incapacity and satisfactory evidence that another person or
institution is maintaining him and that no guardian or committee has been
appointed for him, may cause any payment otherwise payable to him to be made to
such person or institution so maintaining him. Payment to such person or
institution shall be in full satisfaction of all claims by or through the
Participant to the extent of the amount thereof.
 
Section 12.   Beneficiary:
 
The Participant’s Beneficiary shall be the person or persons designated by the
Participant on the beneficiary designation form provided by and filed with the
Committee or its designee. If the Participant does not designate a Beneficiary,
the Beneficiary shall be his Surviving Spouse. If the Participant does not
designate a Beneficiary and has no Surviving Spouse, the Beneficiary shall be
the Participant’s estate. The designation of a Beneficiary may be changed or
revoked only by filing a new beneficiary designation form with the Committee or
its designee. If a Beneficiary (the “Primary Beneficiary”) is receiving or is
entitled to receive payments under the Plan and dies before receiving all of the
payments due him, the balance to which he is entitled shall be paid to the
Contingent Beneficiary, if any, named in the Participant’s current beneficiary
designation form. If there is no Contingent Beneficiary, the balance shall be
paid to the estate of the Primary Beneficiary. Any Beneficiary may disclaim all
or any part of any benefit to which such Beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the Beneficiary who filed the
disclaimer had died on the date of such filing.



27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 13.     Amendment and Termination of Plan:
 
The Board may amend or terminate the Plan at any time; provided, that in no
event shall such amendment or termination reduce any Participant’s Accrued
Benefit as of the date of such amendment or termination, nor shall any such
amendment affect the terms of the Plan relating to the payment of such Accrued
Benefit without the Participant’s prior written consent to such amendment. Any
such amendment or termination shall be made pursuant to a resolution of the
Board and shall be effective as of the date specified in such resolution.
Notwithstanding the foregoing, and until otherwise decided by the Board, the
officer of the Company specifically designated in resolutions adopted by the
Board shall have the authority to amend the Plan to provide for the merger or
consolidation of another non-qualified defined contribution plan into this Plan,
and in connection therewith, to set forth any special provisions that may apply
to the participants in such other plan on an Exhibit attached hereto. Upon
termination of the Plan, distribution of the Accrued Benefit of a Participant
shall be made to the Participant or his Beneficiary in the manner and at the
time described in Section 5 of the Plan. No additional credits of Salary
Reduction Credits, Company Discretionary Credits, or Incentive Compensation
Credits shall be made to the respective separate bookkeeping accounts of a
Participant following termination of the Plan, but the Account of each
Participant shall continue to be adjusted as provided in Section 7 until the
balance of the Account of the Participant has been fully distributed to him or
his Beneficiary.
 
Section 14.     Communication to Participants:
 
The Company shall communicate the principal terms of the Plan to the
Participants. The Company shall make a copy of the Plan available for inspection
by Participants and their Beneficiaries during reasonable hours, at the
principal office of the Company.



28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 15.    Claims Procedure:
 
The following claims procedure shall apply with respect to the Plan:
 
15.1   Filing of a Claim for Benefits:    If a Participant or Beneficiary (the
“Claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefor with the Plan Administrator. In the event the Plan
Administrator shall be the Claimant, all actions which are required to be taken
by the Plan Administrator pursuant to this Section 15 shall be taken instead by
another member of the Committee designated by the Committee.
 
15.2   Notification to Claimant of Decision:    Within 90 days after receipt of
a claim by the Plan Administrator (or within 180 days if special circumstances
require an extension of time) the Plan Administrator shall notify the Claimant
of his decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
Claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial. If the Plan
Administrator fails to notify the Claimant of the decision in timely manner, the
claim shall be deemed denied as of the close of the initial 90-day period (or
the close of the extension period, if applicable).



29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

15.3   Procedure for Review:    Within 60 days following receipt by the Claimant
of notice denying his claim, in whole or in part, or, if such notice shall not
be given, within 60 days following the latest date on which such notice could
have been timely given, the Claimant shall appeal denial of the claim by filing
a written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the Claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.
 
15.4   Decision on Review:    The decision on review of a claim denied in whole
or in part by the Plan Administrator shall be made in the following manner:
 
15.4.1  Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the Claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. If the decision on review
is not furnished in a timely manner, the claim shall be deemed denied as of the
close of the initial 60-day period (or the close of the extension period, if
applicable).
 
15.4.2  With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the Claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based.
 
15.4.3  The decision of the Committee shall be final and conclusive.
 
15.5   Action by Authorized Representative of Claimant:    All actions set forth
in this Section 15 to be taken by the Claimant may likewise be taken by a
representative of the Claimant duly authorized by him to act in his behalf on
such matters. The Plan Administrator and the Committee may require such evidence
as either may reasonably deem necessary or advisable of the authority to act of
any such representative.



30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 16.    Parties to the Plan:
 
Subject to the approval of the Board, an Affiliate that has adopted the Savings
Plan may adopt this Plan and become an employer-party to this Plan by
resolutions approved by its Board of Directors. The Affiliates which are
employer-parties to this Plan are listed on Exhibit F attached hereto, as the
same may be amended from time to time by the Committee. The following special
provisions shall apply to all employer-parties to the Plan:
 
16.1   Single Plan:    The Plan shall apply as a single plan with respect to all
parties as if there were only one employer-party.
 
16.2   Service; Allocation of Costs:    Service for purposes of the Plan shall
be interchangeable among employer-parties to the Plan and shall not be deemed
interrupted or terminated by the transfer at any time of a Participant from the
Service of one employer-party to the Service of another employer-party. In
determining the cost of providing benefits under the Plan, each employer-party
shall be responsible for the cost associated with the Employees of such
employer-party who are Participants in the Plan.
 
16.3   Committee:    The Committee which administers the Plan as applied to the
Company shall also be the Committee as applied to each other employer-party to
the Plan.
 
16.4   Authority to Amend and Terminate:    The Board of the Company shall have
the power to amend or terminate the Plan as applied to each employer-party.
 
Section 17.    Compliance with Section 16 of the Securities Exchange Act of 1934
and Rule 16b-3 Trading Restric tions:
 
The transactions under the Plan are intended to be structured in accordance with
the 1934 Act, including but not limited to the restrictions (if applicable)
imposed by Rule 16b-3 adopted



31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under the 1934 Act. In addition to the provisions contained in the Plan,
transactions by persons subject to Section 16 shall be subject to such further
conditions as may be required in order to comply with the terms of Rule 16b-3
and Section 16(b). Without limiting the foregoing, persons subject to Section 16
shall be required to comply with such rules and procedures regarding Plan
participation and transactions as may be established by the Committee or a
committee or subcommittee established pursuant to Section 8.2.
 
Section 18.    Special Provisions Relating to Scott & Stringfellow, Inc. and
Scott & Stringfellow Financial, Inc. Deferral Plan
 
Prior to July 1, 2001, Scott & Stringfellow, Inc. (“S&S”) sponsored and
maintained the Scott & Stringfellow, Inc. and Scott & Stringfellow Financial,
Inc. Deferral Plan (the “S&S Plan”). The purpose of the S&S Plan was to provide
selected key employees with the opportunity to defer compensation on a pre-tax
basis and to restore certain benefits that would have been provided under the
tax-qualified plan of S&S except for the limitations under the Code. Effective
as of July 1, 2001, the S&S Plan was merged into this Plan. All participants in
the S&S Plan (the “Former S&S Participants”) on July 1, 2001 became Participants
in this Plan on such date. Each Former S&S Participant’s Deferral Account under
the S&S Plan became his Salary Reduction Account under this Plan. Each Former
S&S Participant’s Profit Sharing Account under the S&S Plan became his Profit
Sharing Account under this Plan. Notwithstanding the provisions of Section 5 of
this Plan, a Former S&S Participant’s Profit Sharing Account shall be subject to
the following special distribution rules:
 
18.1   Payment of Benefits Upon Termination of Service:
 
(a)  If a Former S&S Participant terminates Service with the Employer after the
S&S Participant’s Tenth Anniversary (as defined herein), the Former S&S
Participant shall receive his Profit Sharing Account in a single sum



32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

cash payment as soon as administratively practical after the date that is six
months after his termination of Service.
 
(b)  If a Former S&S Participant terminates Service with the Employer before the
Former S&S Participant’s Tenth Anniversary and the Former S&S Participant does
not join a Competing Business (as defined herein) within six months after his
termination of Service, the Former S&S Participant shall receive his Profit
Sharing Account in a single sum cash payment as soon as administratively
practical after the date that is six months after his termination of employment.
 
(c)  If a Former S&S Participant terminates Service before his Tenth Anniversary
and the Former S&S Participant joins a Competing Business within six months
after his termination of Service, the Former S&S Participant shall forfeit the
amount credited to his Profit Sharing Account.
 
(d)  A Former S&S Participant’s Tenth Anniversary shall be the date on which he
completes ten years of continuous employment with the Employer after the date he
first become a participant in the S&S Plan.
 
(e)  A Competing Business is any business that is engaged in an activity
competitive with the business of the Employer in the same geographic area in
which the Employer does business. A Former S&S Participant will be considered to
have joined a Competing Business if, within six months after the Former S&S
Participant’s termination of Service, the Former S&S Participant, directly or
indirectly, alone or as a member of a partnership or group, (i) owns greater
than a 5% interest in a Competing Business or (ii) manages, operates, joins,
controls, is employed by, is a director of, participates in, advises, or engages
in management, ownership, operation or control of any Competing Business. The
Plan Administrator shall have sole discretion to determine whether a Participant
has joined a Competing Business, and the determination of the Plan Administrator
shall be final and binding.
 
(f)  If a Former S&S Participant dies while an Employee of the Employer and
before receiving payment of his Profit Sharing Account, the balance in his
Profit Sharing Account shall be paid to his Beneficiary as soon as
administratively practical after his death. If a Former S&S Participant dies
within six months after his termination of Service, any amount that would have
been payable to the Participant had he not died shall be paid to his Beneficiary
as soon as administratively practical after his death.
 
18.2   Payment of Benefits After Age 70:    Notwithstanding the foregoing, if a
Former S&S Participant continues in Service after age 70, the Former S&S
Participant’s Profit Sharing



33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Account shall be paid in a single sum cash payment as soon as administratively
practical after the later of the Former S&S Participant’s 70th birthday or (ii)
the Former S&S Participant’s Tenth Anniversary.
 
Sectio n 19.    Miscellaneous Provisions :
 
19.1   Notices:    Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Plan Administrator with his current
address for the mailing of notices, reports, and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.
 
19.2   Lost Distributees:    A benefit shall be deemed forfeited if the Plan
Administrator is unable after a reasonable period of time to locate the
Participant or Beneficiary to whom payment is due; provided, however, that such
benefit shall be reinstated if a valid claim is made by or on behalf of the
Participant or Beneficiary for the forfeited benefit.
 
19.3   Reliance on Data:    The Employer, the Committee and the Plan
Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Representations of such data shall be binding
upon any party seeking to claim a benefit through a Participant, and the
Employer, the Committee and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.
 
19.4   Receipt and Release for Payments:    Any payment made from the Plan to or
with respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall, to the



34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extent thereof, be in full satisfaction of all claims hereunder against the Plan
and the Employer with respect to the Plan. The recipient of any payment from the
Plan may be required by the Committee, as a condition precedent to such payment,
to execute a receipt and release with respect thereto in such form as shall be
acceptable to the Committee.
 
19.5   Headings:    The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.
 
19.6   Continuation of Employment:    The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.
 
19.7   Construction:    The provisions of the Plan shall be construed and
enforced according to the laws of the State of North Carolina.
 
19.8   Nonliability of Employer:    The Employer does not guarantee the
Participants, former Participants or Beneficiaries against loss of or
depreciation in value of any right or benefit that any of them may acquire under
the terms of the Plan, nor does the Employer guarantee to any of them that the
assets of the Employer will be sufficient to provide any or all benefits payable
under the Plan at any time, including any time that the Plan may be terminated
or partially terminated.
 
19.9   Severability:    All provisions contained in this Plan shall be
severable, and in the event that any one or more of them shall be held to be
invalid by any competent court, this Plan shall be interpreted as if such
invalid provisions were not contained herein.
 
19.10   Merger and Consolidation:    The Employer shall not consolidate or merge
into or with another corporation or entity, or transfer all or substantially all
of its assets to another



35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

corporation, partnership, trust or other entities (a “Successor Entity”) unless
such Successor Entity shall assume the rights, obligations and liabilities of
the Employer under the Plan and upon such assumption, the Successor Entity shall
become obligated to perform the terms and conditions of the Plan.
 
19.11 Withholding Taxes:    The Employer shall satisfy all federal, state and
local withholding tax requirements prior to making any benefit payment under the
Plan. Whenever under the Plan payments are to be made by the Employer in cash,
such payments shall be net of any amounts sufficient to satisfy all federal,
state and local withholding tax requirements.
 
IN WITNESS WHEREOF, this non-qualified, deferred compensation plan is executed
in behalf of the Company as of the 8 th day of November, 2001, to be effective
as of November 1, 2001.
 
BB&T CORPORATION
By:
 
/s/    ROBERT E. GREENE        

--------------------------------------------------------------------------------

   
President or Vice President

 
 
Attest:
/s/    JERONE C. HERRING

--------------------------------------------------------------------------------

Secretary or Assistant Secretary

 
[Corporate Seal]



36